Citation Nr: 0118688	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active honorable service from September 1990 
to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO that 
denied service connection for depression and schizophrenia.  
In May 2001, the veteran gave testimony at a hearing by 
videoconference before the undersigned Acting Member of the 
Board.  


REMAND

The Board directs attention to the various changes in 
adjudication procedures arising from the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The RO has not had the opportunity to develop this 
case under the mandates of VCAA, and, as reflected below, 
there are various avenues of further development that should 
be explored in order to ensure compliance with VA's duty to 
assist.  

The appellant should be notified of what evidence is 
necessary in order to establish his claim of service 
connection for a psychiatric disability.  The Board notes in 
this regard that review of the service medical records 
indicates that the veteran was seen in July 1993 at the 
mental health clinic for an alcohol evaluation following an 
altercation with another service member.  A mental status 
evaluation was within normal limits.  No diagnosis was 
rendered.  When seen for follow up in November 1993, it was 
noted that there had been no further alcohol-related 
incidents.  On mental status evaluation, the veteran was said 
to be cooperative and euthymic.  The assessment was no 
psychiatric disorder.  The service medical records also 
include a memorandum that indicates that the veteran was 
scheduled to undergo an examination prior to separation from 
service on August 28, 1994.  There is, however, no report of 
this separation examination in the claims folder.  The RO 
should attempt to obtain a copy of the report of this 
examination, if it exists.  

The veteran also should be requested to provide any 
additional information concerning pertinent treatment he may 
have received in recent years from VA, so that relevant 
records can be secured.  VA outpatient treatment records 
currently in the claims folder reflect treatment during 1997 
and 1998 at the Dorn VA Hospital for psychiatric symptoms 
that included nervousness and depression.  A diagnosis of 
paranoid schizophrenia was rendered.  Although the veteran 
has apparently been receiving ongoing outpatient treatment 
for his psychiatric symptoms at this VA facility, no clinical 
records of treatment at the Dorn VA Hospital subsequent to 
December 9, 1998, are currently in the claims folder.  The RO 
should attempt to obtain records of all VA treatment for 
psychiatric symptoms up to the present time prior to further 
appellate consideration of the issue of the issue on appeal.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran also should be asked to provide additional 
information concerning all private treatment for his 
psychiatric disability since service discharge. Particularly 
useful to the Board would be any evidence which would tend to 
show the presence of a chronic acquired psychiatric disorder 
during service or the presence of a psychosis within the 
first year after the veteran's service discharge.  The 
veteran should therefore be requested to provide information 
regarding any and all treatment for his psychiatric 
disability since its inception.  It is noted in this regard 
that the available clinical records reveal that the veteran 
was hospitalized at the G. Weber Bryant Psychiatric Hospital 
in Columbia, South Carolina, from late February to mid March 
1996 for psychiatric symptoms that included hypereligiousity, 
hearing voices and leaving home in the middle of the night 
without informing family members.  It was reported that the 
veteran denied any previous psychiatric illness or treatment.  
At the time of discharge from the hospital, the diagnosis on 
Axis I was that of psychosis, not otherwise specified with 
depressive features.  The summary of this private 
hospitalization indicates that the veteran was to have had 
follow-up care at another private psychiatric facility 
identified as the Columbia Area Mental Health Center.  There 
are, however, no records from this facility in the claims 
folder.  It is also noted that, during his recent hearing 
before the undersigned Acting Member of the Board, the 
veteran stated that he went to work for a private company, 
Eagle Aviation, a few months after service discharge.  The 
veteran has reported that he received treatment for chest 
pains and heart problems at a medical facility associated 
with Eagle Aviation and indicated that he was also provided a 
mental health assessment during this treatment.  No records 
of reported treatment and evaluations provided by the 
veteran's post service employer are currently associated with 
the claims folder.  

The Board finally notes that the veteran has never been 
afforded a VA psychiatric examination.  The veteran should 
therefore also be afforded such a VA examination to determine 
the nature and etiology of his psychiatric disability. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the service 
department and request that a further 
search be conducted for additional 
service medical records, especially the 
report of the veteran's examination prior 
to service discharge which was to have 
been conducted on August 28, 1994.  Any 
additional service medical records 
obtained should be associated with the 
claims folder.  

2.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non VA who 
have treated him at any time for 
psychiatric symptoms.  When the veteran 
responds and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask them 
to provide copies of all clinical records 
documenting such treatment that are not 
already of record.  These records should 
include all clinical records reflecting 
the veteran's treatment for psychiatric 
symptoms at the Dorn VA Hospital 
subsequent to December 9, 1998; all 
treatment at the private psychiatric 
facility identified as the Columbia Area 
Mental Health Center beginning in March 
1996; and any available documentation of 
the veteran's treatment and evaluations 
at any medical facility associated with 
Eagle Aviation, the veteran's first post-
service employer.  All records obtained 
should be associated with the claims 
folder.  

3.  Then the RO should afford the veteran 
a VA psychiatric examination to determine 
the nature and etiology of his 
psychiatric disability.  Any necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder, to include 
a copy of this remand, must be made 
available to the examining physician so 
that the pertinent clinical records may 
be reviewed in detail.  The examiner 
should state that he has reviewed the 
claims folder in his examination report.  
At the conclusion of the physical 
examination, and after a careful review 
of the record, the examining physician 
should provide a medical opinion as to 
(a) whether it is at least as likely as 
not that any acquired psychiatric 
disability diagnosed during the 
examination developed during service; (b) 
if a psychosis is diagnosed, whether it 
is at least as likely as not that such 
manifested within one year following 
discharge from the service; and 
(c) whether it is at least as likely as 
not that any acquired psychiatric 
disorder found on the examination is 
otherwise attributable to service.  

4.  The RO must review the claims file 
and ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
In this regard the RO should contact the 
veteran and inform him of the VA's 
heightened duty to assist him in the 
development of his claim for service 
connection for a psychiatric disorder 
under the Veterans Claims Assistance Act 
of 2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as evidence 
in regard to this claim.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




